Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1, 17 and 20 recites a first aluminum-based material and a second  aluminum-based material.  The Office interprets that the first and the second aluminum can be the same since the Applicant further recites that the first and the second aluminum material have the same thermal expansion coefficient.  The Applicant shall clearly recite that two material are different if the Applicant considers they are different.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 1, 17 and 20
Regarding claims 1, 17 and 20, the phrase "substantially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1, 17 and 20 recite the first and the second material have substantially the same linear thermal coefficient.  If the first and the second material are the same, they will have the same linear thermal coefficient.  If the first and the second material are different, they will have different linear thermal coefficient. 
In Reference to Claims 2-16
Claims 2-16 are rejected by their virtue dependency to Claim 1.
In Reference to Claims 18 and 19
Claims 18 and 19 are rejected by their virtue dependency to Claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 10, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2015/0357886 to Ishizeki et al (Ishizeki).
In Reference to Claim 1
Ishizeki discloses a hydraulic gerotor pump for an automatic transmission, the pump comprising: a housing (Fig. 2, 91 and 13, the Office considers the housing of the pump is composed by items 13, 91 and the cover 94) having an inlet and an outlet (Fig. 2, 16, 17), and defining a cavity in fluid communication with the inlet and the outlet thereof; and a gear set (Fig. 2, 92 / 93) rotatably disposed within the cavity of the housing, the gear set comprising an inner gear and an outer gear, the inner gear and the outer gear having radially opposed intermeshing teeth that together define a plurality of circumferentially disposed variable volume pumping chambers therebetween, wherein the housing is made of a first aluminum-based material (Paragraph 77, the pump casing and the housing 13 are made in aluminum) wherein the inner and outer gears of the gear set are made of a second aluminum-based material (Paragraph 79, inner and outer rotor are made in aluminum),
Ishizeki does teach the linear coefficient of thermal expansion.
Since Ishizeki teaches both housing and inner/outer rotor are made in aluminum, therefore, it is obvious that the linear coefficient of thermal expansion are substantially the same) wherein a linear coefficient of thermal expansion of the first aluminum-based material is substantially the same as that of the second aluminum-based material.
In Reference to Claim 9
Ishizeki discloses the housing is at least partially defined by a back wall (Fig. 2, 13), a circular side wall (Fig. 2, 91), and a face wall ?(Fig. 2, 94) of the housing.
In Reference to Claim 10
Ishizeki discloses the gear set (Fig. 2 92/93) has a front face that faces toward and opposes the face wall of the housing, a rear face that faces toward and opposes the back wall of the housing, and an outer circumferential surface that faces toward and opposes the circular side wall of the housing (As showed in Fig. 2).
In Reference to Claim 14
Ishizeki discloses the inner gear of the gear set has an outer circumferential surface and the outer gear of the gear set has an inner circumferential surface, and wherein the intermeshing teeth of the gear set are defined by the outer circumferential surface of the inner gear and the inner circumferential surface of the outer gear. (As showed in Fig. 2)
In Reference to Claim 17
Ishizeki discloses hydraulic system for an automatic transmission, the system comprising: a hydraulic gerotor pump comprising: a housing (Fig. 2, 13) having an inlet (Fig. 2, 17) and an outlet (Fig. 2, 16), and defining a cavity in fluid communication with the inlet and the outlet thereof; and a gear set (Fig, 2, 92/93) rotatably disposed within the cavity of the housing, the gear set comprising an inner gear and an outer gear, the inner gear and the outer gear having radially opposed intermeshing teeth that together define a plurality of circumferentially disposed variable volume pumping chambers therebetween, wherein the housing is made of a first aluminum-based material (Paragraph 77, the pump casing and the housing 13 are made in aluminum) and the inner gear and the outer gear of the gear set are made of a second aluminum-based material (Paragraph 79), and wherein a linear coefficient of thermal expansion of the first aluminum-based material is substantially the same as that of the second aluminum-based material; and an electric motor (Fig. 2, 23) including a rotor (Fig. 2, 33) coupled to a drive shaft and a stator surrounding the rotor, the rotor including multiple circumferentially disposed permanent magnets (Fig. 2, 33), wherein the drive shaft of the electric motor is mechanically coupled to the inner gear of the gear set of the hydraulic gerotor pump and is operable to drive rotation of the gear set.
Ishizeki does teach the linear coefficient of thermal expansion.
Since Ishizeki teaches both housing and inner/outer rotor are made in aluminum, therefore, it is obvious that the linear coefficient of thermal expansion are substantially the same) wherein a linear coefficient of thermal expansion of the first aluminum-based material is substantially the same as that of the second aluminum-based material.
In Reference to Claims 18 and 19
Ishizeki discloses a hydraulic fluid sump in fluid communication with the inlet of the housing, a transmission control system in fluid communication with the outlet of the housing. (Paragraph 3, Ishizeki discloses the pump is use to send oil to a gearbox of a vehicle, therefore, it is obvious the discloses pump is connected to a oil sump and a transmission control system).
Claims 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki in view of US Patent 2011/0229361 to Kuroda et al (Kuroda).
In Reference to Claim 2
Ishizeki discloses a gear pump.
Ishieki is silent on the volume efficiency.
Kuroda teaches the operational temperature changes the coefficient of the linear expansion of the housing (Paragraph 55), the clearance between components will be change, therefore, the volume efficiency will be change. (Fig. 7A/7B).
The combination of Ishizeki and Kuroda as applied to Claim 2 does not teach the detail temperature range and the efficiency.  However, the Applicant recites the result of the recited structure.  Since the combination of Ishieki and Kuroda as applied to Claim 2 teaches the recited structure.   It would have been obvious to one with ordinary skill in the art at the time of the invention, to operate the recited pump to obtain the recited result of the Applicant.  According to MPEP 2113 Product -by-Process, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 
In Reference to Claims 11 and 12
Ishizeki discloses a gear pump.
Ishieki is silent on the linear expansion.
Kuroda teaches the operational temperature changes the coefficient of the linear expansion of the housing (Paragraph 55).
The combination of Ishizeki and Kuroda as applied to Claim 11 does not teach the detail temperature range and the linear expansion rate.  However, the Applicant recites the result of the recited structure.  Since the combination of Ishieki and Kuroda as applied to Claim 5 teaches the recited structure.   It would have been obvious to one with ordinary skill in the art at the time of the invention, to operate the recited pump to obtain the recited result of the Applicant.  According to MPEP 2113 Product -by-Process, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 

Claims 3-8, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki in view of US Patent 5,338,168 to Kondoh et al (Kondoh).
In Reference to Claim 3
Ishizeki discloses a pump comprising housing, outer and inner rotor made from aluminum.
Ishizeki does not teach the detail of the aluminum material.
Kondoh teaches a pump casing being formed by casting (Col. 4, Line 62-65) with Ai-Si alloy.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to integrate teachings from Kondoh into the design of Ishizeki.  Doing so, would result in the pump casing being made of Al-Si alloy by die-casting.  Kondoh teaches the Al-Si alloy will improve the mechanical strength and toughness of the casing of the pump casing.
In Reference to Claim 4
Ishizeki discloses a pump comprising housing, outer and inner rotor made from aluminum.
Ishizeki does not teach the detail of the aluminum material.
Kondoh teaches rotor being formed by with Ai-Si alloy. (Col. 2, Line 52-58)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to integrate teachings from Kondoh into the design of Ishizeki.  Doing so, would result in the pump casing being made of Al-Si alloy by die-casting.  Kondoh teaches the Al-Si alloy will improve the mechanical strength and toughness of the casing of the pump casing.
In Reference to Claim 5
Ishizeki discloses a gear pump.
Ishieki is silent on the volume efficiency.
Kuroda teaches the operational temperature changes the coefficient of the linear expansion of the housing (Paragraph 55).
The combination of Ishizeki and Kuroda as applied to Claim 5 does not teach the detail temperature range and the linear expansion rate.  However, the Applicant recites the result of the recited structure.  Since the combination of Ishieki and Kuroda as applied to Claim 5 teaches the recited structure.   It would have been obvious to one with ordinary skill in the art at the time of the invention, to operate the recited pump to obtain the recited result of the Applicant.  According to MPEP 2113 Product -by-Process, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 
In Reference to Claim 6
Ishizeki discloses a pump comprising housing, outer and inner rotor made from aluminum.
Ishizeki does not teach the detail of the aluminum material.
Kondoh teaches rotor being manufactured by cold forging. (Col. 4, Line 25)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to integrate teachings from Kondoh into the design of Ishizeki.  Doing so, would result in the pump casing being made of Al-Si alloy by die-casting.  Kondoh teaches the Al-Si alloy will improve the mechanical strength and toughness of the casing of the pump casing.
In Reference to Claims 7 and 8
Ishizeki discloses a pump comprising housing, outer and inner rotor made from aluminum.
Ishizeki does not teach the detail of the aluminum material.
Kondoh teaches a pump casing being formed by Powder metallurgical casting (Col. 4, Line 62-65) with Ai-Si alloy.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to integrate teachings from Kondoh into the design of Ishizeki.  Doing so, would result in the pump casing being made of Al-Si alloy by die-casting.  Kondoh teaches the Al-Si alloy will improve the mechanical strength and toughness of the casing of the pump casing.  It is well known in the art of material that Al-Si is a base material of ceramic.
In Reference to Claim 13
Ishizeki discloses a pump comprising housing, outer and inner rotor made from aluminum.
Ishizeki does not teach the detail of the aluminum material.
Kondoh teaches a pump casing being formed by casting (Col. 4, Line 62-65) with metal alloy (Ai-Si alloy).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to integrate teachings from Kondoh into the design of Ishizeki.  Doing so, would result in the pump casing being made of Al-Si alloy by die-casting.  Kondoh teaches the Al-Si alloy will improve the mechanical strength and toughness of the casing of the pump casing.
In Reference to Claim 15
Ishizeki discloses a pump comprising housing, outer and inner rotor made from aluminum.
Ishizeki does not teach the detail of the aluminum material.
Kondoh teaches a pump casing being formed by casting (Col. 4, Line 62-65) with metal alloy (Ai-Si alloy).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to integrate teachings from Kondoh into the design of Ishizeki.  Doing so, would result in the pump casing being made of Al-Si alloy by die-casting.  Kondoh teaches the Al-Si alloy will improve the mechanical strength and toughness of the casing of the pump casing.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki in view of US Patent Publication 2010/0071495 to Satou et al (Satou).
In Reference to Claim 16
Ishizeki discloses the pump comprises housing and gear set being made of aluminum.
Ishizeki does not teach the surface treatment.
Satou teaches the gear surface being chemically treated by nitriding (Paragraph 16)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Ishizeki to incorporate teachings from Satou.  Doing so, would result in the gear surface of Ishizeki being treated by nitriding, so the generation of pitting, abrasion, and scoring on the gear surface  can be prevented. (Abstract)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2015/0132163 to Wright et al (Wright) in view of Ishizeki.
In Reference to Claim 20
Wright discloses An automatic transmission comprising: a hydraulic fluid sump (Fig. 1, 116) in fluid communication with the inlet of the housing; a transmission control system (Fig. 1, EM) in fluid communication with the outlet of the housing; and a gear and clutch arrangement (Fig. 1, disconnect clutch) that transmits torque between an input shaft and an output shaft, wherein the gear and clutch arrangement selectively receives pressurized hydraulic fluid from the transmission control system
Wright does not teach the detail of the pump.
Ishizeki teaches a pump: a housing (Fig. 2, 13, 91, 94) having an inlet (Fig. 2, 16) and an outlet (Fig. 2, 17), and defining a cavity in fluid communication with the inlet and the outlet thereof; and a gear set rotatably disposed within the cavity of the housing, 18wherein the housing is made of a first aluminum-based material (Paragraph 77, the pump casing and the housing 13 are made in aluminum) and the inner gear and the outer gear of the gear set are made of a second aluminum-based material (Paragraph 79), and wherein a linear coefficient of thermal expansion of the first aluminum-based material is substantially the same as that of the second aluminum-based material; an electric motor (Fig. 2, 23) including a rotor (Fig. 2, 32) coupled to a drive shaft and a stator surrounding the rotor, wherein the drive shaft of the electric motor is mechanically coupled to the inner gear of the gear set of the hydraulic gerotor pump and is operable to drive rotation of the gear set.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Ishizeki into the system of Wright.  Doing so, would result in the pump design of Ishizeki being used to delivery hydraulic oil in the system of Ishizeki, since Wright teaches compact design of the pump (Paragraph 17 of Ishizeki).
The combination of Wright and Ishizeki as applied to Claim 20 does not teach the the linear coefficient of thermal expansion. Since Ishizeki teaches both housing and inner/outer rotor are made in aluminum, therefore, it is obvious that the linear coefficient of thermal expansion are substantially the same) wherein a linear coefficient of thermal expansion of the first aluminum-based material is substantially the same as that of the second aluminum-based material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2014/0079578 to Irie, US Patent 6,695,604 to Yu, and US Patent Publication 2014/0154120 to Izutsu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/6/2022